DETAILED ACTION
1	This action is responsive to the amendment filed on July 21, 2022.
2	The cancellation of claim 20 is acknowledged. Pending claims are 1-19.

3	The rejections of the claims under 112, second paragraph and 102(a)1 are withdrawn because of the applicant’s amendment.
4	Claims 1-19 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2017/0172901A1) teaches a process for dyeing keratinous fibers comprising mixing the cosmetic agent (M1) and (M2) and applying the mixture obtained to keratinous fibers and leaving the mixture on keratin fibers for a period of 10 to 60 minutes and rinsing the keratin fibers with water and optionally applying a post-treatment agent onto the keratin fibers (see claim 18). However, the prior art of record (US’ 901 A1) does not teach or disclose a process for dyeing keratinous material comprising applying to the keratinous fibers a step (a) followed by applying to the keratinous fibers a step (b) as a post-treatment agent comprising at least one acid as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761